DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendment
Applicant amendment filed 09/12/22 has been acknowledged.
Applicant amended Claim 2 and cancelled Claim 3.

Status of Claims
Claim 1 was cancelled by Applicant earlier.
Claims 9-21 are/were withdrawn from consideration as belonging inventions not chosen for examination.
Claims 2 and 4-8 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 2: Claim 2 recites (lines 10-14): “the lens having a plurality of diffusion features configured to redirect a second portion of the second light along a plurality of third vectors when exiting the lens, the plurality of third vectors intersecting with the plurality of first vectors along which a third portion of the first light propagates away from the surface”. The recitation: “the plurality of first vectors along which a third portion of the first light propagates away from the surface” is unclear, since “first vectors” are earlier cited by the claim as vectors along which the first light propagates from the light emitter (or from the light emitter and the converter material, if a combination of both can be viewed as a point source, see paragraph 0022 of the published application). And the current application explicitly shows (paragraph 0022 and Fig. 2B) that the first light 230 exiting the lens is distributed along “vectors” that are different from “the first vectors” within the lens. A change of directions of vectors or light rays is also true for the second light 232, for which the claim recites “third vectors” exiting the lens – versus “second vectors” of light 232 distributing within the lens. But for unknown reasons, the first light is not described as changing directions of its “vectors” upon exiting the lens.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation is interpreted in accordance with the specification and taking into account that only a part of initially emitted first light exits the lens, as: “the lens having a plurality of diffusion features configured to redirect a second portion of the second light along a plurality of third vectors when exiting the lens, the plurality of third vectors intersecting with a third portion of the first light which exits the lens and propagates along a plurality of fourth vectors away from the surface”.
In re Claims 4-8: Claims 4-8 are rejected under 35 U.S.C. 112, second paragraph, due to dependency on Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

As far as the claims are understood, Claims 2-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuki et al. (US 2011/0013116). 
In re Claim 2, Matsuki teaches a solid-state lighting (SSL) device, comprising (Fig. 4 and Annotated Modified Fig. 4):
a support 20 (shown by number in Fig. 1, paragraph 0030) having a surface (being a top surface) and a center line axis (as L-axis in Fig. 4 and Annotated Modified Fig. 4) projecting normal to the surface;

Annotated Modified Fig. 4

    PNG
    media_image1.png
    470
    417
    media_image1.png
    Greyscale

a solid state emitter (SSE) 11 (number 11 is shown in Fig. 3, the SSE being a light emitting diode, an LED, paragraph 0031) at the surface of the support 20, the SSE emitting a first light (being a blue light, paragraph 0031) propagating along a plurality of first vectors, each first vector having a corresponding first emission angle relative to the center line axis (inherently); 
a converter material 12 (number 12 is shown in Fig. 3, paragraph 0031) over the SSE 11, the converter material 12 absorbing a first portion of the first light (since another portion of the blue light exits a lens to create a white light by mixing with the light converted by the converter material, paragraph 0032) and emitting a second light (the second light is a yellow light, paragraph 0032) propagating away from the surface along a plurality of second vectors (as shown by number 2 in Annotated Modified Fig. 4, paragraph 0034), each second vector having a corresponding second emission angle relative to the center line axis L (as shown); and
a lens 13 (number 13 is shown in Fig. 3, paragraph 0035) over the SSE 11 and the converter material 12, 
the lens 13 having a plurality of diffusion features 132 (number 132 is shown in Fig. 3, paragraph 0039; Matsuki calls a combination of features 132 - “a diffraction portion”, but, paragraph 0021 of the published current application includes diffraction features into diffusion features) configured to redirect a second portion of the second light along a plurality of third vectors Y when exiting the lens 13 (as in Fig. 4 and Annotated Modified Fig. 4),
the plurality of third vectors intersecting with (e.g., in accordance with the claim interpretation) with a third portion of the first light which exits the lens and propagates along a plurality of fourth vectors (shown by letter B in Fig. 4 and Annotated Fig. 4) away from the surface: In Fig. 4, Matsuki shows blue and yellow lights as disposed at different sides of the central axis. However, this was made with the only purpose – to show that yellow light exits the lens farther from the optical axis than blue light (paragraph 0034), and, in reality, blue and yellow lights exits from each point of the lens surface to be intermixed and to create a white light (paragraph 0032). When blue and yellow light rays are shown exiting the same points (as is shown in a lower portion of Annotated Modified Fig. 4), the third and fourth “vectors” intersect with each other.
For the embodiment of Fig. 4, Matsuki does not teach directions of the first light rays. However, Matsuki teaches a prior art structure (Fig. 12, paragraphs 0007-0008) comprising an SSE 101, a converter 102 and a lens 103, when a light emitted from the SSE 101 propagates away from a surface of a support.
It would have been obvious for one of ordinary skill in the art before the invention to modify the Matsuki SSL of Fig. 4 by creating its SSE such that it generates light propagating away from the surface of the support, in order to enable a part of the SSE related to directions of to be emitted light.
Please, note that all limitations related to vectors are functional limitations, since non-operational device has no light ray directions (as light vectors) – light rays are distributed and diffused only when the device operates. In accordance with the MPEP, 2114, functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The MPEP gives functional limitations in the device claim no patentable weight.
In re Claim 4, Matsuki teaches the SSL device of Claim 2 as cited above, wherein the diffusion features 132 (Fig. 3, and as described for Claim 2) are symmetrical relative to the center line axis L.
In re Claim 5, Matsuki teaches the SSL device of Claim 2 as cited above, wherein the diffusion features 132 (Fig. 3, as described for Claim 2) comprise at least one of concentric shoulders, steps, or ridges formed on an exterior surface of the lens – Fig. 3 shows ridges 132.
In re Claim 6, Matsuki teaches the SSL device of Claim 2 as cited above, wherein (Figs. 3-4) the lens 13 is sufficiently large relative to the SSE 11. 
Although Matsuki does not state that the SSE functions effectively as a point source, this feature would be inherent for the SSE 11: SSE 11 is an LED, and Wang teaches (US 20100135043, paragraph 0004) that LEDs are viewed as point light sources (e.g., functioning like point sources). 
Note that the limitation “functions” represent a functional language in the device claim, and in accordance with the MPEP 2114, for the device claims, their functions are not considered: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Ludtke and Sloan, 169 USPQ 563 at 567, In re Swinehart, 169 USPQ 226, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 

As far as the claims are understood, Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuki in view of Zhang (US 2011/0051427) and Wang et al. (US 2010/0135043).
In re Claim 7, Matsuki teaches the SSL device of Claim 2 as cited above.
Matsuki further teaches (Fig. 3) that the lens 13 has a dome shape. Although Fig. 10 of Matsuki allows to suggest that the lens has a generally circular base portion at the surface of the support, Matsuki does not explicitly says so, and Matsuki does not teach a lens having a stepped dome-like shape.
Zhang teaches a lens 20 (Figs. 1 and 4, paragraphs 0014, 0020) having a a stepped pyramid-like shape. The lens has such diffusion features as steps (see Claim 5 of the current application on diffusion features of a lens). And Wang teaches (Figs. 3A, 3B, paragraphs 0035-0036) that it is common for a lens to have a rectangular or circular base portion and a dome-like shape.
Matsuki, Zhang, and Wang teach analogous art directed to lenses, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Matsuki device in view of the Zhang and Wang teachings, since they are from the same field of endeavor, and Zhang and Wang created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Matsuki device of Claim 2 by substituting its diffusion lens with a lens of Zhang modified per Wang to have a circular based portion (while leaving the converter material over the SSE), if such shape of the lens is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, please, note that in accordance with MPEP 2144.04. I.B, changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), 

As far as the claims are understood, Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuki in view of Zhang. 
In re Claim 8, Matsuki teaches the SSL device of Claim 2 as cited above, but does not teach that the lens has a generally rectangular base portion at the surface of the support and a stepped pyramid-like shape.
Zhang teaches a lens 20 (Figs. 1 and 4, paragraphs 0014, 0020) having a generally rectangular base portion 22 and a stepped pyramid-like shape. The lens has such diffusion features as steps (see Claim 5 of the current application on diffusion features of a lens).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Matsuki device of Claim 2 by substituting the Matsuki lens with the lens of Zhang (while leaving the converter material over the SSE), when such shape of the lens is desirable by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. Please, note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

Response to Arguments
Applicant arguments (REMARKS, filed 09/12/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 7-8) that amendments to the claims removes grounds for objections to the specification.
Examiner agrees with Applicant (REMARKS, page 8) that a set of examined claims as amended and as filed 09/12/22 has no grounds for rejections under 35 U.S.C. 112, second paragraph, presented in the previous Office Action. However, the amended Claim 2 has its own grounds for rejection under 35 U.S.C. 112, second paragraph.
Examiner agrees with Applicant (REMARKS, page 9) that the amended independent Claim 2 cannot be rejected as being obvious over Suehiro, as it was rejected by the previous Office Action. 
Examiner disagrees with Applicant (REMARKS, pages 9-11) that claims chosen for examination are patentable – the current Office Action shows that claims are obvious over another prior art or a combination of prior arts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/09/22